Citation Nr: 9930396	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for narcolepsy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for depression, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
asthma.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

6.  Entitlement to a rating in excess of 20 percent for a low 
back disability for the period from August 30, 1993 to 
February 26, 1996.

7.  Entitlement to a rating in excess of 40 percent for a low 
back disability, from February 26, 1996.  

8.  Whether the veteran has submitted a timely appeal with 
the claim of service connection for gastritis.  

9.  Whether the veteran has submitted a timely appeal with 
the claim of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, an acquaintance, and a private 
physician.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956, and from May 1959 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  

By March 1994 rating decision, the RO denied an evaluation in 
excess of 20 percent for a low back disability.  The veteran 
initiated an appeal with the RO's determination in December 
1994.  Following the issuance of a Statement of the Case in 
August 1997, the veteran perfected a timely appeal with this 
issue in October 1997.  Thereafter, by March 1998 rating 
decision, the RO increased the rating for the veteran's low 
back disability to 40 percent, effective February 26, 1996.  
Thus, proper adjudication of the veteran's claim requires 
evaluation during two distinct time periods.  The first 
extends from August 30, 1993 (the date of receipt of his 
claim for an increased rating) to February 26, 1996 (the 
effective date of the 40 percent rating assigned by the RO).  
The second period extends from February 26, 1996.

By June 1997 rating decision, the RO denied increased ratings 
for hypertension, narcolepsy, depression, asthma, and 
hemorrhoids.  In addition, the RO denied service connection 
for gastritis and a total rating based on individual 
unemployability due to service connected disabilities.  In 
July 1997, the veteran submitted a Notice of Disagreement 
with the RO's denials of his claims for increased ratings for 
his service-connected disabilities.  Following the issuance 
of a Statement of the Case in August 1997, the veteran 
perfected an appeal with these issues in October 1997.  In 
April 1998, he submitted a Notice of Disagreement with the 
RO's denial of service connection for gastritis and a total 
rating based on individual unemployability due to service 
connected disabilities.  The RO issued a Statement of the 
Case in October 1998, but it does not appear that the veteran 
submitted a substantive appeal with this issue.  As such, 
these matters are addressed below in the Remand portion of 
this decision.  

It is noted that in his February 1996 claim, the veteran 
requested reevaluation of all of his service connected 
disabilities.  However, it does not appear that the RO 
addressed the issue of entitlement to an increased rating for 
diabetes mellitus, one of the veteran's service-connected 
disabilities.  As this issue is not inextricably intertwined 
with the issues now before the Board, the veteran's claim for 
an increased rating for diabetes mellitus is referred to the 
RO for initial adjudication.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of entitlement to 
increased ratings for hypertension and a low back disability 
has been obtained by the RO.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominately 110 or more with definite symptoms, 
nor is it manifested by a systolic pressure that is 
predominately 200 or greater.

3.  The veteran's low back disability is manifested by severe 
pain occasionally radiating to the lower extremities, muscle 
spasms, sensory changes in the lower extremities, and 
limited, painful motion, with no evidence of complete bony 
fixation (ankylosis) of the spine, or cord involvement with 
the veteran being bedridden by the disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).

2.  The criteria for a 60 percent evaluation for a low back 
disability are met from August 30, 1993.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the veteran's claims for 
increased disability ratings for service-connected 
hypertension and low back disability are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Further, the facts 
relevant to the claims of entitlement to increased ratings 
for hypertension and a low back disability, have been 
properly developed and that the statutory obligation of the 
VA to assist the veteran in the development of his claims has 
been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).  

I.  Factual Background

The record shows that by June 1977 rating decision, the RO 
granted service connection for the residuals of 
hemilaminectomies and diskectomies at L4-5 and L5-S1 (20 
percent disabling); hypertension (zero percent disabling); 
asthma (zero percent disabling); narcolepsy with cataplexy 
(10 percent disabling); depressive neurosis (10 percent 
disabling); and hemorrhoids (zero percent disabling).

In August 1984, the veteran was hospitalized with complaints 
of chronic right lower extremity pain originating in his 
lower back.  During his period of admission, hypertension was 
noted with diastolic blood pressure readings ranging from 110 
to 130.  The veteran's hypertension reportedly responded well 
to medication and his diastolic pressure was 80 on discharge.  
The diagnoses included right lower extremity sciatica and 
hypertension.

By April 1985 rating decision, the RO increased the rating 
for the veteran's hypertension to 10 percent.  The ratings 
for all of the veteran's other service-connected disabilities 
were confirmed and continued.

In August 1993, the veteran filed a claim for an increased 
rating for his low back disability.  In support of his claim, 
the RO obtained VA outpatient treatment records for the 
period of July 1991 to January 1994.  These records are 
negative for complaints or abnormalities pertaining to the 
low back.  In July 1991, he sought treatment for shortness of 
breath and atypical chest pain.  A blood pressure reading of 
151/86 was recorded.  The assessments were diabetes mellitus, 
controlled, and hypertension, controlled.  On follow-up in 
July 1992, the veteran's hypertension was noted to remain 
under control and his blood pressure averaged around 140/90.  
It was also noted that his asthma was stable and that he had 
had no exacerbations.  

By March 1994 rating decision, the RO denied the veteran's 
claim for increased rating for low back disability, noting 
that VA outpatient treatment records from July 1991 to 
January 1994 were negative for complaints pertaining to the 
low back.

Thereafter, the veteran submitted a December 1994 medical 
examination report from a private physician.  The report 
noted that on examination, the veteran reported that he had 
undergone low back surgery in 1974 and that since that time 
he had had low back pain "on and off."  He indicated that 
in 1985, he reinjured his back while lifting a load, after 
which he experienced severe pain.  Since that time, the 
veteran reported that he had had several relapses of low back 
pain radiating to the right leg.  In addition, he reported 
sexual dysfunction since his injury.  On examination, there 
was mild pain to palpation and moderate spasm and stiffness 
of the paraspinal muscles at the lumbosacral junction.  Range 
of motion testing showed that extension was to 20/30 degrees, 
forward flexion was to 40/90 degrees, lateral flexion was to 
15/35 degrees on the right and to 20/35 degrees on the left.  
Rotation was to 10/40 degrees on the right and to 20/40 
degrees on the left.  The examiner indicated that the 
limitations were due to pain.  

By April 1995 rating decision, the RO continued the 20 
percent rating for the veteran's low back disability.  In 
February 1996, he requested reevaluation of all his service-
connected disabilities.  

In support of his claim, the RO obtained private treatment 
records for the period of November 1994 to May 1996.  These 
records show that X-ray examination of the veteran's low back 
conducted in November 1994 showed advanced degenerative 
narrowing of the lumbosacral disc, mild to moderate narrowing 
of L4-5, and minimal degenerative osteophyte formation at the 
remaining levels.  In March, July, August, October and 
December 1995, he reported low back pain; the assessments 
included degenerative joint disease and medication was 
prescribed.  His blood pressure on these occasions ranged 
from 130/80 to 140/90.  

In January 1996, the veteran underwent neurological 
evaluation in connection with complaints of transient left 
arm weakness.  On examination, it was noted that he took 
blood pressure medication for hypertension and that he had a 
past surgical history of a hemorrhoidectomy and L5 disc 
surgery in 1974.  It was noted that he continued to complain 
of low back pain with occasional radiation into the lower 
extremity.  Neurological evaluation showed that his muscle 
tone and strength were normal and symmetric throughout.  
Muscle bulk was also normal with no asymmetric atrophy noted.  
Deep tendon reflexes were absent throughout.  There were no 
pathological reflexes noted.  His gait was mildly broad based 
and tandem walking could not be performed adequately.  There 
was a stocking type sensory loss to the upper shin region in 
both lower extremities.  The impressions included reversed 
ischemic neurological deficit and peripheral neuropathy, rule 
out mononeuritis affecting the left upper extremity secondary 
to diabetic peripheral neuropathy.  In February 1996, he 
reported decreasing back pain.  His blood pressure was 
140/90.  

In April 1997, the veteran underwent VA medical examination.  
He reported a history of diabetes and hypertension since 1984 
and indicated that he was currently on medication for control 
of both conditions.  He stated that in recent months, his 
blood pressure had been approximately 150/80.  In addition, 
the veteran reported a history of L4-5 and L5-S1 posterior 
laminectomies and diskectomies in 1974 for severe back pain 
with radiculopathy.  He stated that he continued to be 
bothered by low back pain with stiffness requiring analgesic 
therapy.  However, he denied current bladder or bowel 
symptoms and sensory or radiculopathic symptoms.  On 
examination, the veteran's blood pressure was 175/98.  
Straight leg raising was positive at 30 degrees, bilaterally, 
characterized by low back pain and loss of lumbar lordosis.  
Range of motion of the low back showed forward flexion to 30 
degrees with pain.  Lateral rotation was intact and there was 
mild paravertebral spasm in the lumbosacral spine.  Deep 
tendon reflexes were absent at both knees and ankles.  
Babinski's signs were absent, bilaterally.  There was no 
evidence of L4-5 or L5-S1 sensory radiculopathy.  The 
diagnoses included history of treated hypertension and 
history of discogenic disease with continued symptomatic back 
pain and limited motion.  It was noted that X-ray examination 
showed osteoarthritis of the lumbosacral spine with 
postoperative changes of the laminectomy and significant 
narrowing of the disc space at L4-5 and L5-S1.

By June 1997 rating decision, the RO continued the ratings 
for the veteran's service connected disabilities.  

At his October 1997 hearing, the veteran testified that his 
low back pain prevented him from bending and lifting.  
Regarding hypertension, he stated that he was taking 
medication for its control.  His spouse indicated that over 
the last four or five months, his blood pressure had been too 
high and that they had increased his medication to reduce his 
blood pressure.  

The veteran's private physician also testified at the hearing 
that the veteran had reported over the past three years, that 
he had had essentially continuous low back pain.  The 
physician testified that the veteran had been on various 
forms of analgesics since his first formal examination of his 
back in November 1994.  The physician indicated that he had 
reevaluated the veteran's condition again in September 1997 
and that there was no question that his low back disability 
had increased since that time.  He stated that the veteran 
was unable to stand for a long periods of time, lift 
anything, or engage in any type of physical work.  

In an October 1997 medical report, the veteran's private 
physician indicated that he currently suffered from 
continuous low back pain, exacerbated by slight movements.  
He noted that the veteran's condition "waxes and wanes" but 
that he was never free from moderate to severe pain.  In 
addition, it was noted that the veteran reported shooting 
radicular pain to the right leg and ankle.  On examination, 
the veteran had severe spasm on palpation of the right 
paralumbar muscles and mild to moderate spasm and stiffness 
of the left paraspinal lumbar muscles area.  Range of motion 
testing showed extension to 10/30 degrees, forward flexion to 
30-35/90 degrees, and lateral flexion to 10-15/35 degrees, 
bilaterally.  There were limitations due to pain.  X-ray 
examination showed severe degenerative condition of the 
vertebrae.  The physician noted that an MRI performed in 1991 
had shown significant advanced disc bulge and disc space 
narrowing at L4-5 and L5-S1, as well as disc impingement on 
the dural sac.  The impression included severe degenerative 
back disease with severe intervertebral disc syndrome and 
right leg radiculopathy.  The physician noted that the 
veteran had only intermittent relief from recurrent attacks 
and that his condition had deteriorated symptomatically and 
objectively and was not likely to improve.  As such, he 
stated that the veteran would be unable to return to any form 
of active work.  In his examination report, the examiner 
cited DeLuca v. Brown, 8 Vet. App. 202 (1995), and indicated 
that the veteran was "clearly unable to perform fully 
ordinary functions of daily living."  In addition, he opined 
that the veteran would not be able to be gainfully employed, 
based on a combination of his low back disability and his 
narcolepsy.

By March 1998 rating decision, the RO increased the rating 
for the veteran's low back disability to 40 percent, 
effective February 26, 1996.  The ratings for the veteran's 
remaining service-connected disabilities were continued.

Thereafter, the veteran submitted a March 1998 private 
medical record showing his hospitalization for narcolepsy.  
The diagnoses on discharge included hypertension, asthma, and 
history of L3, L4, and L5 slipped discs with history of 
surgery.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

III.  Analysis

Hypertension

Criteria in effect at the time the veteran filed his claim 
for an increased rating for hypertension provided that a 10 
percent rating was warranted when current diastolic blood 
pressure readings were predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).  A 20 percent rating 
required diastolic pressure readings of predominantly 110 or 
more, with definite symptoms.  A schedular evaluation of 40 
percent was assigned when the diastolic blood pressure was 
predominantly 120 or more with moderately severe symptoms.  
Finally, a schedular evaluation of 60 percent was be assigned 
when the diastolic blood pressure readings were predominantly 
130 or more with severe symptoms.  Id.

Effective January 12, 1998, the Rating Schedule was amended 
to provide a 10 percent rating for hypertension when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  See 62 Fed. Reg. 65207-65224 (1998) 
(codified at 38 C.F.R. § 4.104, Code 7101 (1999).  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly is 200 or more.  A 40 percent disability rating 
is warranted with diastolic pressure predominantly 120 or 
more.

In applying the criteria set forth above to the facts in the 
instant case, the Board concludes that an evaluation in 
excess of 10 percent for hypertension is not warranted, under 
either the old or the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Although he is on continuous 
medication for control of his hypertension, his condition has 
not been shown to be manifested by diastolic pressure 
readings of predominantly 110 or more with definite symptoms, 
or by systolic pressure predominantly is 200 or more.  

In fact, recent VA and private medical records provide 
numerous blood pressure readings for the veteran.  However, 
these records are negative for any diastolic readings of 110 
or more or of systolic readings of 200 or greater, let alone 
readings above these levels recorded on a persistent basis.  
Thus, it follows that an increased rating is not warranted 
and that the benefit sought on appeal must be denied.

Low back disability

As set forth above, the RO has evaluated the veteran's low 
back disability as 20 percent disabling for the period from 
August 30, 1993 to February 26, 1996, and as 40 percent 
disabling thereafter.  The RO has evaluated the veteran's 
disability under the criteria set forth in 38 C.F.R. 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.

Under such criteria, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
When the condition is severe with recurring attacks and only 
intermittent relief, a 40 percent rating is applicable.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  This is the maximum rating provided in 
the rating schedule for disability of the spine absent 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. 4.71a, Codes 5285, 
5286.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 60 percent rating for the 
veteran's low back disability is warranted from August 30, 
1993.  A review of the medical evidence of record shows a 
long history of severe low back pain with tenderness, 
stiffness, occasional radiation to the lower extremities, 
muscle spasm, severe limitation of motion of the lumbar 
spine, positive straight leg raising, complaints of numbness 
in the left leg and foot, and sexual dysfunction.  The record 
indicates that he continuously takes pain medication and 
muscle relaxers to relieve his symptoms.  The credible 
hearing testimony of the veteran and his private physician 
also documents complaints of persistent pain with little 
intermittent relief, requiring medication for pain.  His 
private physician has indicated that he is never free from at 
least moderate to severe pain.  

In addition to the veteran's complaints of constant pain, the 
objective clinical evidence demonstrates painful, limited 
motion of the lumbosacral spine, with associated paraspinal 
muscle spasms.  In addition, a 1991 MRI examination confirmed 
the presence of disc pathology.  Moreover, on examination the 
veteran has exhibited absent deep tendon reflexes, an 
inability to perform tandem walking, positive straight leg 
raising, and decreased sensation in the lower extremities.  
His private physician has concluded that the veteran's low 
back disability probably precludes all forms of active 
physical work.

In light of this evidence, and affording the veteran the 
benefit of the doubt, the Board finds that the manifestations 
of his service-connected low back disability more nearly 
approximate the criteria for the 60 percent rating.  38 
C.F.R. 4.3, 4.7.

However, the veteran is not entitled to a schedular rating in 
excess of 60 percent for his low back disability.  There is 
no evidence that he is bedridden as a result of his service-
connected low back disability, nor is his spine completely 
ankylosed.  Thus a 100 percent rating on a schedular basis is 
not warranted.  38 C.F.R. 4.71a, Diagnostic Codes 5285, 5286.


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

A 60 percent evaluation for a low back disability is granted 
from August 30, 1993, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it.  Under 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.302(b) (1999).

In this case, as set forth above, by June 1997 rating 
decision, the RO denied service connection for gastritis and 
a total rating based on individual unemployability due to 
service connected disabilities.  In April 1998, he submitted 
Notice of Disagreement with the RO denial of service 
connection for gastritis and a total rating based on 
individual unemployability due to service connected 
disabilities.  The RO issued a Statement of the Case in 
October 1998, but it does not appear that he submitted a 
substantive appeal with the issues.  Thus, although the RO 
certified the issues as on appeal, it appears that they are 
not properly before the Board.  YT v. Brown, 9 Vet. App. 195 
(1996); Roy v. Brown, 5 Vet. App. 554 (1993).  

However, pursuant to the holding in Marsh v. West, 11 Vet. 
App. 468 (1998), the Board is precluded from determining in 
the first instance whether an appeal has been timely 
perfected.  As such, the veteran must be afforded the 
opportunity to present evidence and argument as to whether he 
filed a timely substantive appeal with regard to the issues 
of service connection for gastritis and a total disability 
rating based on individual unemployability due to service 
connected disabilities.  

Regarding the issues of entitlement to increased ratings for 
hemorrhoids and narcolepsy, these claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Thus, VA has a duty to 
assist in the development of facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination. This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In this case, the record reflects that the 
veteran's hemorrhoids and narcolepsy were not addressed at 
the April 1997 VA medical examination.  The Board finds that 
an informed decision on the severity of the veteran's 
hemorrhoids and narcolepsy cannot be made without an adequate 
medical examination. 

Regarding the claim of entitlement to an increased rating for 
depression, it is observed that effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including depression.  See 61 
Fed. Reg. 52,695-52,702 (1996).  The Court has held that 
"[w]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to [the] appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  Moreover, when there 
is a change in the applicable legal criteria for adjudicating 
a claim, the veteran must be provided full notice and have an 
opportunity to be heard at the RO so that prejudice does not 
result.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the RO has thus far failed to evaluate the 
veteran's service-connected depression under the new 
criteria, nor has the veteran been afforded notice of the 
amended criteria.  Thus, the RO must consider the veteran's 
claim under the criteria which are to his advantage and 
provide him notice of the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Moreover, the Board is also of the 
opinion that an additional VA medical examination is 
warranted.  The Court has held that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994). 

Regarding his claim of entitlement to a compensable rating 
for asthma, the Board notes that in April 1997, the veteran 
was also afforded a pulmonary function test (PFT) to evaluate 
his asthma disability.  Physical examination was not 
conducted in connection with this disability.  The PFT 
reported a Forced Expiratory Volume in one second (FEV1) 
finding of 58 percent of expected value.  The PFT also 
reported a FEV1/Forced Vital Capacity (FVC) ratio expected 
value of 98 percent.  However, the examiner concluded that 
the test was of suboptimal quality "due to inconsistent 
patient effort."  This is the only PFT of record.  Given the 
amended criteria for rating disabilities of the respiratory 
system, the Board is of the opinion that a reliable pulmonary 
function test is of considerable importance.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  

In that regard, the Board advises the veteran that he has the 
obligation to cooperate in the development of facts pertinent 
to his claim, including VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a 
reasonable opportunity to submit evidence 
and argument on whether a timely 
substantive appeal has been submitted on 
the issues of service connection for 
gastritis and a total disability rating 
based on individual unemployability due 
to service connected disabilities.  
Thereafter, the RO should formally 
adjudicate whether a timely substantive 
appeal has been submitted on these 
issues.

2.  If the RO determines that a timely 
substantive appeal has not been 
submitted, the veteran should be informed 
of the right to file a Notice of 
Disagreement with that determination.  If 
a timely Notice of Disagreement is 
received, appropriate appellate 
procedures should be followed.  Only if 
he is successful in perfecting an appeal, 
should these issues be returned to the 
Board.

3.  The RO should also contact the 
veteran and request that he identify all 
medical care providers who have treated 
him recently for his service-connected 
hemorrhoids, narcolepsy, asthma and 
depression.  After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

4.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of the service-
connected hemorrhoids.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide a clear 
description of the symptomatology 
associated with the service-connected 
hemorrhoids, such as the number and size 
of any current hemorrhoids, whether any 
current hemorrhoids are thrombotic, 
whether there is excessive redundant 
tissue or fissures, any secondary anemia, 
and the frequency and severity of any 
associated bleeding.

5.  The veteran should also be scheduled 
for a VA examination by an appropriate 
specialist examination to determine the 
nature and severity of his service-
connected narcolepsy.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the 
veteran's claims folder and provide an 
examination report which discusses the 
frequency, duration and severity of the 
veteran's narcolepsy attacks.  The 
examiner should also describe any 
interference with the veteran's 
employment resulting from this 
disability.

6.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the severity of his service-
connected depression.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the 
veteran's claims folder and offer an 
opinion as to the extent to which the 
veteran's service-connected depression 
results in occupational and social 
impairment.

7.  The veteran should also be afforded a 
VA medical examination to determine the 
current severity of his service-connected 
asthma.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  All necessary testing should be 
conducted, including pulmonary function 
tests.  The examiner should also comment 
on the presence or absence of wheezing 
and dyspnea, as well as the frequency of 
such symptoms, if present.  

8.  Thereafter, the RO should review the 
case.  In reaching its decisions, the RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
as well as the new regulations pertaining 
to the evaluation of respiratory and 
mental disorders, are applicable to the 
veteran's claims.  If so, the RO should 
apply the regulatory criteria most 
favorable to the veteran.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  The veteran may submit additional evidence 
and/or argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals






